Citation Nr: 1427271	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-38 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right forearm disability.

5.  Entitlement to service connection for a left thumb disability.

6.  Entitlement to service connection for a left wrist disability.

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for residuals of head injury.

9.  Entitlement to service connection for residuals of vasectomy.

10.  Entitlement to service connection for a skin disability of the right hand.

11.  Entitlement to an initial rating in excess of 10 percent for scars on forehead.

12.  Entitlement to an initial compensable rating for bilateral tinea pedis.

13.  Entitlement to an initial compensable rating (prior to September 11, 2009) and a rating in excess of 30 percent (from September 11, 2009) for pseudofolliculitis barbae (PFB).

14.  Entitlement to an initial compensable rating for mild strain of the right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to December 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2009 rating decisions of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the record.

In a May 2012 rating decision, the RO increased the rating for the Veteran's service-connected PFB to 30 percent, effective September 11, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal with regard to that issue, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that a March 2014 RO administrative decision denied the Veteran's June 2012 claim for additional benefits for his dependents.  Thereafter, the Veteran submitted new evidence pursuant to that claim.  Accordingly, the RO should readjudicate this matter in light of the new evidence received.

The issue of service connection for a skin disability of the left hand has been raised by the record (in a September 2007 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of service connection for bilateral hearing loss, tinnitus, a right forearm disability, a left thumb disability, a left wrist disability, a lumbar spine disability, residuals of head injury, residuals of vasectomy, and a skin disability of the right hand, as well as the issues of higher initial ratings for scars on forehead, bilateral tinea pedis, PFB, and mild strain of the right shoulder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

It is reasonably shown that the Veteran's right ankle disability is etiologically related to events in service.


CONCLUSION OF LAW

Service connection for a right ankle disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The record reflects that the Veteran sought emergency room treatment at a private hospital on December 4, 2007 (while he was still on active duty) for right ankle pain after practicing football the night before at Lackland Air Force Base; a right ankle sprain/strain was diagnosed.  He separated from active duty on December 31, 2007.

At a March 2008 VA general medical examination, it was noted that the Veteran's gait was antalgic due to his painful right ankle.  No diagnoses were rendered with regard to the right ankle.

Three weeks later, at a March 2008 VA foot examination, it was noted that his gait was not antalgic, and examination of the right ankle showed that it was normal without pain.  In addition, there was no abnormal range of motion clinically apparent, and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  No diagnoses were rendered with regard to the right ankle.

Thereafter, private treatment records dating since June 2008 document treatment for right ankle pain.  Private MRIs of the Veteran's right ankle in July 2008 and June 2009 both revealed a partial longitudinal tear of the right peroneus brevis tendon and an osteochondral lesion of the right ankle.

At a September 2009 VA joints examination, it was noted that, after the Veteran twisted his right ankle and suffered a right ankle strain in December 2007 while playing football for physical training, the course of disability since onset had been "progressively worse."  The examiner diagnosed the Veteran with chronic right ankle strain, with partial tendon tear as evidenced on private MRI.  The examiner opined that the Veteran's right ankle disability was less likely as not (less than 50/50 probability) caused by or a result of twisting his right ankle and suffering a right ankle strain while playing football for physical training.  For rationale, the examiner noted that there was no evidence of right ankle sprain or treatment in service, and that the private MRIs did not reveal the tear of the right peroneus brevis tendon until 7 months after the Veteran's discharge from active duty.

In February 2010, the Veteran underwent reparative right ankle arthroscopy with synovectomy at a private hospital.

The Veteran is competent to describe his symptoms of continuous right ankle pain without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The competent medical evidence of record clearly documents that the Veteran has a current diagnosis of a right ankle disability.  December 2007 private treatment records clearly document that he suffered a right ankle sprain/strain while he was still on active duty, and he filed the current claim for a right ankle disability in January 2008 (only one month after his service discharge).  Furthermore, it was noted at the September 2009 VA joints examination that the course since onset of his December 2007 right ankle strain had been "progressively worse," which the Board interprets as a medical finding showing continuity of symptomatology of right ankle disability since the initial injury in service.  While the September 2009 VA examiner opined that the Veteran's current right ankle disability was less likely as not (less than 50/50 probability) caused by or a result of the December 2007 right ankle injury, the examiner based this opinion on the erroneous notion that there was no evidence of right ankle sprain or treatment in service, when in fact the December 2007 right ankle injury took place while the Veteran was still on active duty.  Therefore, the September 2009 VA examiner's opinion is inadequate and thus entitled to no probative weight.

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's right ankle disability is causally related to his military service, and service connection for a right ankle disability is warranted.


ORDER

Entitlement to service connection for a right ankle disability is granted.

REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issues of service connection for bilateral hearing loss, tinnitus, a right forearm disability, a left thumb disability, a left wrist disability, a lumbar spine disability, residuals of head injury, residuals of vasectomy, and a skin disability of the right hand, as well as for the issues of higher initial ratings for scars on forehead, bilateral tinea pedis, PFB, and mild strain of the right shoulder.

As a preliminary matter, the Board notes that the Veteran served in the Navy during the Persian Gulf War era and received the Southwest Asia Service Medal.  However, his DD Form 214 does not document any foreign service (but does document 9 years and 1 day of sea service).  To ascertain whether the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, his complete service personnel file should be obtained through official sources.

Service Connection Claims

Regarding the claims for bilateral hearing loss and tinnitus, the Veteran's service treatment records (STRs) reflect that he was prescribed earplugs in service on several occasions.  He was also treated for wax/cerumen impaction in both ears in January 1986, April 1988, and March 1992.  A July 2002 audiogram showed hearing loss for VA purposes in the right ear.  See 38 C.F.R. § 3.385.  Furthermore, in August 2004, he reported some decreased hearing, and an ear examination revealed cerumen bilaterally.  Post-service, VA audiological examinations in March 2008 and September 2009 did not reveal any hearing loss for VA purposes in either ear; however, the Veteran has not undergone any audiological testing since September 2009 (more than four and a half years ago).  Furthermore, while the September 2009 VA examiner (in an October 2009 addendum) opined that it was less likely as not that the Veteran's tinnitus was a result of military noise exposure, there are no opinions of record which take into account his wax/cerumen impaction in both ears during service.  Given the evidence outlined above, a new audiological examination (with medical opinion) is necessary.

Regarding the claims for a right forearm disability, a left thumb disability, a left wrist disability, and a lumbar spine disability, the Veteran's STRs reflect that he was treated for a right forearm muscle contusion in June 1998; a jammed left thumb with contusion, but no fracture revealed on x-ray, in December 1989; and a mild left wrist strain (with history of left wrist pain for one week) in January 1991.  His STRs do not document any complaints, findings, diagnosis, or treatment of a lumbar spine disability.  Post-service, at a March 2008 VA general medical examination, the examiner noted the following: there was inadequate evidence to establish a chronic right forearm condition; there was no evidence of any ongoing left thumb condition; the evidence was inadequate to establish any current left wrist condition; and, after the Veteran reported frequent bending in service, the examiner assessed him with a chronic mild lumbar strain, and contemporaneous x-rays of his lumbar spine were negative.  Thereafter, at his July 2009 hearing, the Veteran testified that he currently experienced pain in his right forearm, left thumb, left wrist, and low back (with the low back pain being continuous since service).  Given the evidence outlined above, a musculoskeletal examination (with medical opinion) is necessary.

Regarding the claim for residuals of head injury, the Veteran has contended that such residuals consist of nausea, dizziness, anxiety, and headaches.  His STRs document that he hit his head (with no loss of consciousness) in May 1990 and was treated for a laceration on his forehead at that time.  [The Board notes that the Veteran is already service-connected for scars on his forehead.]  Post-service, at a March 2008 VA general medical examination, it was noted that he may have some anxiety issues; however, at an April 2008 VA mental disorders examination, the examiner found no current mental health problems or disorders.  At his July 2009 hearing, the Veteran testified that he had been getting more headaches than normal as time went on.  Given the evidence outlined above, a traumatic brain injury (TBI) examination (with medical opinion) is necessary.

Regarding the claim for residuals of vasectomy, the Veteran has contended that such residuals consist of a painful scar.  His STRs document that he underwent an elective vasectomy in March 1999.  Post-service, at a March 2008 VA general medical examination, the examiner noted that the Veteran was status post vasectomy without any evidence of complications.  Thereafter, at his July 2009 hearing, the Veteran testified that his vasectomy scar bothered him at times and that every once in a while it gave him "a little pain."  Given the evidence outlined above, a genitourinary examination (with medical opinion) is necessary.

Regarding the claim for a skin disability of the right hand, the Veteran's STRs document that in June 1995, he complained of a rash on both hands for two months and was assessed with eczema.  In October 2006, he complained of a rash on his right 4th digit for three years and was assessed with a fungus infection of the webbing and 3rd/4th digit.  On the same day in October 2006, an Adult Preventative and Chronic Care Flowsheet listed his eczema of the hands as a chronic illness.  Post-service, at a March 2008 VA skin disease examination, the Veteran reported that the onset of his hand rash was in 2001 while in Florida, when it appeared first around the ring on his left hand, and then on the 4th finger of his right hand; he described the rash as intermittent; the examiner diagnosed a history of hand rash.  Thereafter, at his July 2009 hearing, the Veteran testified that his job as a recruiter in service required him to mingle with the public and shake hands, and he thought the hand rash might be a form of contact dermatitis.  Given the evidence outlined above, a skin disease examination (with medical opinion) is necessary.

Increased Rating Claims

Regarding the claims for higher initial ratings for scars on forehead, bilateral tinea pedis, PFB, and mild strain of the right shoulder, the Board notes that the Veteran has not been afforded a VA examination to assess any of these disabilities since September 2009 (more than four and a half years ago).  Therefore, a contemporaneous examination to assess each disability is necessary.

In addition, any outstanding treatment records (including for any dermatology treatment, as the Veteran testified at his July 2009 hearing that he intended to see a dermatologist for his bilateral tinea pedis, PFB, and right hand rash) are pertinent evidence that must be secured, as such records may identify a period of time for which a "staged" increased rating may be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.

2.  After Instruction #1 is completed, the AOJ should arrange for an audiological examination of the Veteran to ascertain the nature and likely etiology of any current bilateral hearing loss and tinnitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that any current bilateral hearing loss was incurred or aggravated during the Veteran's active service (to include as due to noise exposure in service and/or the documented wax/cerumen impaction in both ears during service)?

(b)  Is it at least as likely as not (a 50% or better probability) that the Veteran's current tinnitus was incurred or aggravated during his active service (to include as due to the documented wax/cerumen impaction in both ears during service)?  The examiner should consider and address the Veteran's allegations of continuity of symptomatology since service.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  After Instruction #1 is completed, the AOJ should arrange for a musculoskeletal examination of the Veteran to ascertain the nature and likely etiology of any current right forearm disability, left thumb disability, left wrist disability, and lumbar spine disability, and to determine the nature and severity of his service-connected mild strain of the right shoulder.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the relevant rating criteria for mild strain of the right shoulder.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each right forearm, left thumb, left wrist, and lumbar spine disability entity found.  If no right forearm, left thumb, or left wrist disability is diagnosed, then such should be clearly stated in the report.  If no lumbar spine disability is diagnosed, then please reconcile that conclusion with the medical evidence in the record (including the diagnosis of chronic mild lumbar strain at the March 2008 VA general medical examination).

(b)  Please identify the most likely etiology for any/each right forearm, left thumb, left wrist, and lumbar spine disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to the pertinent findings documented in the Veteran's STRs for the right forearm (June 1998), left thumb (December 1989), and left wrist (January 1991)?  For any lumbar spine disability, the examiner should consider and address the Veteran's allegations of continuity of symptomatology since service.

(c)  Please identify and describe in detail the manifestations of the Veteran's mild strain of the right shoulder under the relevant rating criteria for that disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  After Instruction #1 is completed, the AOJ should arrange for a TBI examination of the Veteran by an appropriate physician to ascertain the nature and likely etiology of any current residuals of head injury.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each head injury residual disability entity found.  If no head injury residuals are diagnosed, then such should be clearly stated in the report.

(b)  Please identify the most likely etiology for any/each head injury residual disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such residual disability was incurred or aggravated during the Veteran's active service (to include as due to the documented head injury in May 1990 during service), or was caused or aggravated (the opinion must specifically discuss concept of aggravation) by his service-connected scars on forehead disability?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  After Instruction #1 is completed, the AOJ should arrange for a genitourinary examination of the Veteran to ascertain the nature and likely etiology of any current residuals of vasectomy.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each vasectomy disability entity found.  If no vasectomy residuals are diagnosed, then such should be clearly stated in the report.

(b)  Please identify the most likely etiology for any/each vasectomy residual disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such residual disability was incurred or aggravated during the Veteran's active service (to include as due to the documented vasectomy in March 1999 during service)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

6.  After Instruction #1 is completed, the AOJ should arrange for a skin disease examination of the Veteran to ascertain the nature and likely etiology of any current skin disability of the right hand, and to determine the nature and severity of his service-connected scars on forehead, bilateral tinea pedis, and PFB disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the relevant rating criteria for scars on forehead, bilateral tinea pedis, and PFB.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each right hand skin disability entity found.  If no right hand skin disability is diagnosed, then such should be clearly stated in the report.

(b)  Please identify the most likely etiology for any/each right hand skin disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to the pertinent findings documented in the Veteran's STRs in June 1995 and October 2006)?

(c)  Please identify and describe in detail the manifestations of the Veteran's scars on forehead, bilateral tinea pedis, and PFB under the relevant rating criteria for each disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

7.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the issues remaining on appeal.  If any issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


